11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Antonio De La Cruz,                            * From the 106th District Court
                                                 of Dawson County, Texas
                                                 Trial Court No. 15-7606.

Vs. No. 11-15-00281-CR                         * March 31, 2017

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgments below. Therefore, in accordance with this
court’s opinion, the judgments of the trial court are in all things affirmed.